DETAILED ACTION
	Claims 12, 15, and 16 are amended. Claims 1-11, 13, and 14 are canceled. Claims 21 and 22 are added. Claims 12 and 15-22 are pending. A complete office action regarding the merits of the pending claims appears below.
	This non-final office action replaces the non-final office action mailed on 08/18/2020 in its entirety.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 05/16/2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure 
The abstract of the disclosure is objected to because the content exceeds a word count of 150 words.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
Change "become" to --becoming-- in [0021]
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hung (U.S. Patent Application Publication No. 20200054226) in view of Takahashi (U.S. Patent Application Publication No. 20070299471) and in further view of Carpenter (U.S. Patent Application Publication No. 20170139530).
Regarding claim 12, Hung teaches a set of repositionable surface electrodes (Abstract) comprising: at least a first repositionable electrode and a second repositionable electrode each comprising (Fig. 3): a substrate having top side, a bottom side, and a hole ([0042]; Fig. 3, element 23); an 
Hung does not teach a third repositionable electrode and a third leadwire connecting between the connector and the third electrode.
Takahashi, in a similar field of endeavor, teaches a third repositionable electrode (Fig. 1, elements 1, 2, 3) and a third leadwire connecting between the connector and the third electrode (Fig. 1, element 5).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a third repositionable electrode and a third leadwire connecting between the connector and the third electrode as taught by Takahashi in the system of Hung, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Carpenter, in a device that utilizes specific electrode and leadwire placement, teaches wherein the second and third leadwires run adjacent and parallel between the first electrode and a branch point between the first electrode and the second electrode (Fig. 1, elements 109, 121, 122, 123; elements 121 and 122 are adjacent and parallel between the first electrode and a branch point between the first and second electrode as shown in annotated figure 1 and highlighted in orange).

    PNG
    media_image1.png
    356
    453
    media_image1.png
    Greyscale

Annotated Figure 1
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the leadwires of Carpenter for the leadwires of modified Hung. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 16, Hung teaches a set of repositionable surface electrodes ([0042]; Fig. 3, elements 30, 31) comprising: a substrate ([0042]; Fig. 3, element 23); wherein each surface electrode comprises: an active electrode layer adhered to the substrate ([0042]; Fig. 3, elements 30, 31); an electrode gel channel configured to conduct potentials from a patient’s skin to the active electrode layer ([0042]; Fig. 3, element 26); a silicon adhesive layer on a bottom side of the substrate avoiding the electrode gel channel ([0049]; Fig. 3, element 28), the silicon adhesive layer configured to adhere the respective surface electrode to the patient’s skin and to be removed from the patient’s skin without becoming saturated with skin cells such that the respective surface electrode is repositionable on the patient ([0049]; Fig. 3, element 28); a first leadwire connecting between the connector and the first surface electrode; a second leadwire connecting between the connector and the second surface electrode ([0025]; the electrode is connected to the circuit (50). It must be connected through some means (i.e. a wire)).
Hung does not teach a connector attached to a connection end of the substrate; the substrate forming a first electrode node, a second electrode node, and a third electrode node; a surface electrode formed on each of the electrode nodes, and a third leadwire connecting between the connector and the third surface electrode.
Takahashi teaches a connector attached to a connection end of the substrate ([0037]; Fig. 1, element 5; the wirings would have to be connected to some sort of connector); the substrate forming a first electrode node, a second electrode node, and a third electrode node (Fig. 1, elements 7, 8); a surface electrode formed on each of the electrode nodes ([0066]; Fig. 1, elements 3, 5), and a third leadwire connecting between the connector and the third surface electrode ([0066]; Fig. 1, elements 3, 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hung with a connector attached to a connection end of the substrate; the substrate forming a first electrode node, a second electrode node, and a third electrode node; a surface 
Hung and Takahashi do not teach wherein the second and third leadwires run adjacent and parallel between the first surface electrode and a branch point between the first surface electrode and the second surface electrode. 
Carpenter teaches wherein the second and third leadwires run adjacent and parallel between the first surface electrode and a branch point between the first surface electrode and the second surface electrode (Fig. 1, elements 109, 121, 122, 123; elements 121 and 122 are adjacent and parallel between the first electrode and a branch point between the first and second electrode as shown in annotated figure 1 and highlighted in orange).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the leadwires of Carpenter for the leadwires of modified Hung. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claims 15, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hung in view of Takahashi, in view of Carpenter, and in further view of Acquista (U.S. Patent Application Publication No. 20170258402).
Regarding claim 15, the combination of Hung, Takahashi, and Carpenter teaches all the elements of the claimed invention as stated above.
Hung does not teach wherein the first, second, and third electrodes are arranged in an L shape.
Takahashi further teaches wherein the first, second, and third electrodes are arranged in an L shape ([0066]; Fig. 1, elements 1, 2, 3, 5).

Hung and Takahashi do not teach wherein the first, second, and third leadwires are arranged in an L shape wherein the branch point is proximal to the second electrode at which the second leadwire runs to the second electrode and the third leadwire branches perpendicular to the second leadwire and runs to the third electrode.
Carpenter further teaches wherein the first, second, and third leadwires are arranged in an L shape wherein the branch point is proximal to the second electrode at which the second leadwire runs to the second electrode and the third leadwire branches perpendicular to the second leadwire and runs to the third electrode (Fig. 1, elements 121, 122, 123; when the second leadwire runs to the second electrode, the second and third leadwire are then perpendicular to one another).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the leadwires of Carpenter for the leadwires of modified Hung. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Hung, Takahashi, and Carpenter do not teach moving an electrode slightly out of the path of the adjacent electrode in order to ensure that the electrodes do not block the leadwires when in the L-shaped conformation.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hung, Takahashi, and Carpenter to move an electrode slightly out of the path of the adjacent electrode in order to ensure that the electrodes do not block the leadwires when in the L-shaped conformation as taught by Acquista in order to allow the device to keep the L-shaped conformation intact. 
Regarding claim 21, the combination of Hung, Takahashi, and Carpenter teaches all the elements of the claimed invention as stated above.
Hung does not teach wherein the first, second, and third surface electrodes and leadwires are arranged in an L shape.
Takahashi further teaches wherein the first, second, and third surface electrodes are arranged in an L shape ([0066]; Fig. 1, elements 1, 2, 3, 5).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include where the first, second, and third electrodes arranged in an L shape as taught by Takahashi in the system of Hung, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Hung and Takahashi do not teach wherein the first, second, and third leadwires are arranged in an L shape with the first electrode closest to the connector such that the first leadwire is shorter than the second and third lead wires and the third electrode is further from the connector such that the third leadwire is longer than the first and second leadwires.

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the leadwires of Carpenter for the leadwires of modified Hung. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Hung, Takahashi, and Carpenter do not teach moving an electrode slightly out of the path of the adjacent electrode in order to ensure that the electrodes do not block the leadwires when in the L-shaped conformation.
Acquista teaches moving an electrode slightly out of the path of the adjacent electrode (Fig. 2B, elements 212; electrodes 2 and 3, which are both referred to as element 212, are slightly unaligned with each other but still keep the L-shape conformation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hung, Takahashi, and Carpenter to move an electrode slightly out of the path of the adjacent electrode in order to ensure that the electrodes do not block the leadwires when in the L-shaped conformation as taught by Acquista in order to allow the device to keep the L-shaped conformation intact. 
Regarding claim 22, the combination of Hung, Takahashi, Carpenter, and Acquista teaches all the elements of the claimed invention as stated above.

Carpenter further teaches wherein the branch point is proximal to the second surface electrode at which the second leadwire runs to the second surface electrode and the third leadwire branches perpendicular to the second leadwire and runs to the third surface electrode (Fig. 1, elements 121, 122, 123; when the second leadwire runs to the second electrode, the second and third leadwire are then perpendicular to one another).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the leadwires of Carpenter for the leadwires of modified Hung. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hung in view of Takahashi, in view of Carpenter, in view of Wang (U.S. Patent Application Publication No. 20150126834), and in further view of Yoo (U.S. Patent Application Publication No. 20160296135).
Regarding claim 17, the combination of Hung, Takahashi, and Carpenter teaches all the elements of the claimed invention as stated above.
Hung, Takahashi, and Carpenter do not teach wherein each active electrode layer is printed on the substrate at a respective substrate node with conductive ink.
Wang teaches wherein each active electrode layer is printed on the substrate at a respective substrate node with conductive ink ([0012]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include printing the active electrode layer onto the first substrate with conductive ink as taught by Wang in the 
Hung, Takahashi, Carpenter, and Wang do not teach that the first, second and third leadwires are printed on the substrate with conductive ink.
Yoo teaches printing leadwires on the substrate with conductive ink ([0090]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include  printing leadwires on the substrate with conductive ink as taught by Yoo in the system of Hung, Takahashi, Carpenter, and Wang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 18, the combination of Hung, Takahashi, Carpenter, Wang, and Yoo teaches all the elements of the claimed invention as stated above.
Hung further teaches wherein each electrode node has a hole therethrough ([0042]; Fig. 3, element 23) and the active electrode layer is printed on a top side of the substrate and over the hole ([0042]; Fig. 3, elements 30, 31), and wherein the electrode gel channel extends through the hole in the substrate ([0042]; Fig. 3, element 26).
Regarding claim 19, the combination of Hung, Takahashi, Carpenter, Wang, and Yoo teaches all the elements of the claimed invention as stated above.
Hung further teaches a top layer adhered to the substrate over the printed electrode plate and printed leadwire ([0040-0041]; Fig. 3, element 22).
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hung in view of Takahashi, in view of Carpenter, and in further view of Yamamoto (U.S. Patent No. 4515162).
Regarding claim 20, the combination of Hung, Takahashi, and Carpenter teaches all the elements of the claimed invention as stated above.
Hung, Takahashi, and Carpenter do not teach wherein the active electrode layer is a metal plate.
Yamamoto teaches wherein the active electrode layer is a metal plate (Col. 3, lines 17-22).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of where the active electrode layer is a metal plate of Yamamoto for the AgCl active electrode of modified Hung. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Response to Arguments
Applicant’s arguments, see applicant’s remarks, filed 11/18/2020, with respect to the rejections of claims 12 and 15-20 under of 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new grounds of rejection are made in view of Carpenter (U.S. Patent Application Publication No. 20170139530).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILS A POTTER whose telephone number is (571)272-6236.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/NILS A POTTER/Examiner, Art Unit 3794